           Case 3:20-cv-00513-SDD-RLB         Document 17      04/13/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


DOUCET-SPEER, APLC                                                       CIVIL ACTION


VERSUS                                                                   20-513-SDD-RLB


STATE FARM FIRE AND
CASUALTY COMPANY


                                            RULING

          The Court, after carefully considering the Motion,1 the record, the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated March 10, 2021, to which no objection has been filed,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts it

as the Court’s opinion herein.

          ACCORDINGLY, the Plaintiff's Motion for Leave to Join Non Diverse Defendants

& Alternatively for Remand to State Court (Rec. Doc. 12) is hereby DENIED.

          Signed in Baton Rouge, Louisiana on April 13, 2021.




                                            S
                                        CHIEF JUDGE SHELLY D. DICK
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Doc. 12.
2
    Rec. Doc. 16.
